Citation Nr: 1307600	
Decision Date: 03/07/13    Archive Date: 03/11/13	

DOCKET NO.  10-40 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO)  in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a bilateral hand disability.  

4.  Entitlement to service connection for a bilateral shoulder disability.  

5.  Entitlement to service connection for a  bilateral arm disability.  

6.  Entitlement to service connection for recurrent toenail fungal infection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 2008.  His awards and medals include the Combat Action Ribbon.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision of the VARO in Wichita, Kansas, that, in pertinent part, denied entitlement to service connection for the disabilities at issue.  

By rating decision dated in July 2010, the disability rating for the Veteran's sleep apnea was increased from zero percent to 50 percent disabling, effective June 22, 2010.  In his substantive appeal (VA Form 9) dated in September 2010, the Veteran stated that he was "satisfied" with the 50 percent rating for the sleep apnea.  However, argued that the effective date of the award of June 22, 2010.  The question of his entitlement to an earlier effective date is referred to the RO for appropriate consideration as it has not been developed or adjudicated for the Board's view at this time.  

In addition to the sleep apnea, service connection is in effect for:  degenerative joint disease involving the left foot, the left ankle, the left wrist, and lumbosacral strain spine, rated as 10 percent disabling; degenerative changes of the right great toe, status post bunionectomy, rated as 10 percent disabling; hypertropia of the right eye, rated as 10 percent disabling; bulbar urethral stricture, rated as noncompensably disabling; and eczema, rated as noncompensably disabling.  A combined disability rating of 70 percent has been in effect since June 22, 2010.  


FINDINGS OF FACT

1.  The Veteran has not had a bilateral knee disability during the appeal period.  

2.  The Veteran has not had a right ankle disability during the appeal period.  

3.  The Veteran has not had a bilateral hand disability during the appeal period.  

4.  The Veteran has not had a valid arm disability during the appeal period.  

5.  The Veteran has not had a bilateral shoulder disability during the appeal period.  

6.  The Veteran has not had toenail fungus during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The criteria to establish service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

3.  The criteria to establish service connection for a bilateral hand disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5105, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

4.  The criteria to establish service connection for a bilateral arm disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

5.  The criteria to establish service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).  

6.  The criteria to establish service connection for toenail fungus have not been  met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a Veteran in developing a claim.  Regulations for the implementation of the VCAA are codified as amended at 38 U.S.C.A. §§ 3.156 (a), 3.159, 3.326 (a) (2012).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those elements are:  1) Veteran's status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

By letter dated in May 2008, VA satisfied the elements of the duty to notify by delineating the evidence VA was responsible for obtaining and the evidence it was expected that the Veteran would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  

VA has obtained the Veteran's service treatment records.  The Veteran was provided medical examinations in 2008 and 2009.  The examination reports reflect the Veteran does not have any of the disabilities at issue.  Consequently, no further VA examination is required at this time.  38 U.S.C.A. § 5103A (d); Colantonio v. Shinseki, 606 F. 3d 1378 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (under the VCAA, competent evidence of a current disability or persistent or recurrent symptoms thereof is required to warrant a VA examination).  

A review of the Virtual VA records does not reflect any outstanding medical records that might be pertinent to the claims.

VA has complied with the VCAA's notification and assistance requirements.  


The Merits of the Claims

The Veteran argues that he has the disorders for which he seeks service connection, and that they were incurred in active service. Because the competent and probative evidence indicates that the Veteran does not have the disorders in question, preponderance of the evidence is against the claims and the appeal will be denied. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence of three things:  1) a current disability; 2) inservice incurrence of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and a current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  

In addition, for Veterans who served after December 31, 1946, or during a period of war, certain chronic disabilities, including arthritis, if present, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that Section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The presence of a disability at the time of filing of the claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran was engaged in combat with the enemy. If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (b).

However, 38 U.S.C.A. § 1154 (b) does not eliminate the need for evidence of a nexus; it merely reduces, for Veterans who have engaged in combat, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service, and the Veteran's claim is not being denied based on the absence of in-service incurrence or aggravation or injury.  See Collette v. Brown, 82 F.3d 389, 292 (Fed. Cir. 1996) (38 U.S.C.A. § 1154 (b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected).  

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). Specifically, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features: that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). However, laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").


As to all of the claims, while the Veteran is clearly competent to report symptoms observable by a layperson, the evidence indicates that the Veteran is not credible. His statements currently are inconsistent with those made for treatment purposes on examinations in the later years of his active service.         

Bilateral Knee Disability

The Veteran's service treatment records do not show complaints or findings of a bilateral knee disorder.  The treatment records include the report of an October 2007 outpatient visit for an unrelated disorder.  It was specifically stated that review of systems revealed there were no musculoskeletal symptoms.  Clinical examination of the musculoskeletal system at that time revealed "normal movement of all extremities."  

In June 2008, the Veteran was accorded a general medical compensation and pension examination pending discharge from service.  Complaints included bilateral knee pain.  However, clinical evaluation showed no motion or other restriction; no weakness, atrophy, stiffness or other symptoms and the examiner stated there was no chronic disabling condition involving either knee.  

The Veteran has testified that he has pain involving the knees, but he has not been diagnosed with any type of knee disability.  As explained by the Federal Circuit, in order to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to service connection, there must be evidence of a disability, and one that has resulted from a disease or injury that occurred in service.   See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed Cir. 2001). Without competent evidence of a current disability of the knees, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the Court has stated "Congress specifically limits entitlement to service connection for  specific disease or injury cases where such incidents have resulted in a disability," and held "in the absence of proof of a present disability, there can be no valid claim").  Therefore, the Board finds that service connection must be denied.  


Right Ankle Disability

A review of the service treatment records shows no complaints or findings indicative of a right ankle disability.  

This includes the report of the October 2007 examination when the Veteran was seen for an unrelated disorder.  His medical history was reviewed at that time and no mention was made of any right ankle problems.  As noted above, medical examination at that time referred specifically to no musculoskeletal symptoms and examination of the musculoskeletal system revealed normal movement of all extremities.  

As noted, in June 2008 the Veteran underwent a VA medical examination which essentially showed that the Veteran had no disorder. The Veteran was pending discharge, he complained of bilateral ankle pain.  Reference was made to an x-ray study of the right ankle done in May 2008.  It was interpreted as unremarkable.  Clinical findings were also unremarkable and the examiner stated there was no chronic disabling condition involving the right ankle.  As noted above, the Veteran's lay testimony regarding pain in the right ankle is not credible.  There is no current disability of the right ankle shown.  Without competent evidence of a current disability involving the right ankle, service connection cannot be granted.  Existence of a current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  "Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  A current disability involving the right ankle has not been shown and therefore the Board finds that service connection must be denied.  


Bilateral Hand and/or Bilateral Arm Disabilities

The service treatment records contain no complaints or findings of a disability involving the hand or either arm.  The Veteran was seen throughout service on periodic occasions for various complaints, but no mention was made at those times of problems with either the hands or the arms.  As noted above, at the time of a general medical examination in October 2007, it was specifically stated there were no musculoskeletal symptoms.  Examination at that time revealed normal movement of all extremities.  

When he was accorded an examination by VA in June 2008, he expressed complaints of bilateral pain involving the hands and the arms.  Clinical examination revealed no pertinent abnormality.  X-ray studies included one of the right hand that was interpreted as normal.  The examiner stated there was no chronic disabling condition involving the hand or either arm.  The Veteran's lay complaints are not credible and do not establish current disability.  Without competent evidence of a current disability of a hand or arm condition, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1993) (existence of a current disability must be shown by competent medical evidence).  Accordingly, the Board finds that service connection must be denied for claimed disabilities involving the hands and the arms.  


Bilateral Shoulder Disability

The service treatment records reflect that in February 1992 the Veteran was seen for a complaint of pain involving the left shoulder.  While examiners suspected that he dislocated the shoulder, x-ray studies were negative for evidence of dislocation or fracture.  There was no further complaints or findings of a disability involving either shoulder for the remainder of service, including at the time of the October 2007 examination when it was stated the Veteran had no musculoskeletal symptoms and there was no motion restriction reported involving any aspect of the musculoskeletal system, to include the shoulders.  

At the time of the June 2008 examination by VA, the claims file was reviewed by the examiner.  X-ray studies of the shoulders were interpreted as normal.  With regard to the left shoulder, notation was made that the study showed no recent bone trauma or destruction and soft tissues were unremarkable.  The examiner stated there was no chronic disabling condition involving either shoulder.  

While the Veteran was seen on one occasion in service for a left shoulder evaluation, medical records dated after that occasion do not show any disability involving the left shoulder.  For example, the October 2007 service examination of the musculoskeletal system revealed no complaints and no abnormal findings.  

This examination, as well as all others discussed above, was generated with a view toward ascertaining the Veteran's then state of physical fitness.  The statements of diagnosis and treatment are of significant probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ( statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  That a condition or injury occurred in service alone is not enough.  Rather, as noted above, there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of a current disability must be shown by competent medical evidence.  A "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Accordingly, the Board finds that service connection for a disability involving either shoulder must be denied.  

Toenail Fungus

A review of the service treatment records reflects the Veteran was seen on different occasions in service for eczematous dermatitis.  Service connection is currently in effect for eczema and a noncompensable rating has been assigned.  

With regard to a toenail fungus, the Veteran was seen on one occasion in March 2005 for a chief complaint of toenail fungus.  He was given a pertinent diagnosis of fungal infection of the bilateral large great toes.  He was prescribed Lamisil.  There were no further complaints or findings indicative of the presence of the recurrent fungal infection during the remainder of service.  The records include the report of a March 2008 visit for an unrelated complaint.  On review of systems, it was stated there were no skin symptoms.  

At the time of examination by VA in June 2008 in conjunction with separation from service, the Veteran stated that he had taken an oral medication on one occasion for toenail fungus and this had cleared, but he stated the condition then recurred.  However, he stated he was receiving no current treatment for the condition.  On current examination, other than notation of the service-connected eczema, there was no reference to the presence of toenail fungus.  The Board finds that although the Veteran had treatment one time in service for a skin complaint regarding to pertaining to toenail fungus, there is no evidence of a current disorder stemming from a fungal infection of any toe.  Again, as noted above, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997).  Existence of a current disability must be shown by competent medical evidence and there is no currently diagnosed disorder pertaining to a fungal infection of the toes.  Therefore, service connection for a toenail fungus must be denied.  

In sum, the Board finds the preponderance of the evidence is against the Veteran's claims.  The evidence does not support a finding that the Veteran has any of the disabilities that are claimed as a result of his active service.  Accordingly, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for a disability involving the knees is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a bilateral hand disability is denied.  

Service connection for a bilateral arm disability is denied.  

Service connection for a bilateral shoulder disability is denied.  

Service connection for a recurrent toenail fungal infection is denied.  



	                        ____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


